AUSTIN, Associate Justice,
Dissenting.
Claimant Joe was a diesel mechanic, who suffered two injuries to his back. For the first injury, Joe received $8,000.00 in compensation, not from the Navajo Nation, but from the manufacturer of the transmission in an out of court settlement. The second injury aggravated the first and made it permanent. The final effect of the second injury was some degree of permanent partial disability.
The second injury left Joe with restrictions on lifting and doing heavy work. The jobs that are compatible with Joe’s education, training and experience are much lower now that he cannot do heavy work. Work as a diesel mechanic requires lifting, pushing, pulling and manipulating heavy objects, including heavy equipment engines, engine parts and wheels. Joe is unable to work at his usual trade as a diesel mechanic, because “he [can] not lift more than 30 pounds.” Findings of Fact No. 12, Final Decision of Workmen’s Compensation/ Employees’ Benefits Review Board (decided August 11, 1992).
*70The worker’s compensation program offered Joe compensation based upon a doctor’s recommendation of a five percent physical impairment rating. Joe refused the offer contending that the disability caused by the injury was greater than five percent, because he is permanently precluded from doing heavy work. The Employees’ Benefits Review Board affirmed the program’s offer, noting that the terminology of 15 N.T.C. § 1049 “suggests and indicates that, for Code and award purposes, ‘disability’ and ‘impairment’ are practically the same.” Board’s Decision at 7.
The “Schedule of Benefits” specifies certain amounts of compensation for distinct disabilities, such as loss of arm, hand, fingers, leg, and others. 15 N.T.C. § 1049(i)-(lc). For “nonscheduled” injuries, including Joe’s back injury, a different approach for evaluating them is set forth at section 1049(c). Section 1049(c) reads as follows:
For other nonscheduled permanent impairments, a calculation of percentage of total permanent disability is made. The award made pursuant to the schedule of benefits is the exclusive remedy. This is not, however, to be interpreted as an erratic deviation from the underlying principle of compensation law as found in many states. The basic theory remains the same; the only difference is that the effect on earning capacity is a conclusively presumed one instead of a specifically proven one based on the individual’s actual wage loss experience. The effect must necessarily be a presumed one, since it would be obviously unfair to appraise the impact of a permanent injury on earning capacity by looking at the employee’s earning record for some relatively short temporary period preceding the compensation award. The alternative is to hold every compensation case involving any degree of permanent impairment open for a lifetime, making specific calculations of the effect of the impairment on the employee’s earnings each time the employee contends that his earnings are being adversely affected.
Section 1049(c) is indeed confusing. It is nearly word-for-word (beginning with “This is not, however, to be”) lifted from Professor Larson’s treatise on worker’s compensation law. See A. Larson, Workmen’s Compensation for Occupational Injuries and Death § 58.11 (Desk Edition, Vol. 2, 1988). What appears as a Navajo statute on nonscheduled injuries is nothing more than a rationale for using a schedule in Professor Larson’s treatise.1 Due to that paradox, the court should have read the first sentence of section 1049(c)2 together with section 1034(a) to arrive at a method of evaluating Joe’s injury.
I construe the relevant language3 of section 1049(c) to mean that for a non*71scheduled permanent disability, the percentage must be fixed by considering total disability. The term “total disability” is defined at 15 N.T.C. § 1034(a):
(a) Total disability means complete incapacity to engage in an occupation as a result of an occupational injury or disease. Occupation means any vocation for which the employee is or becomes reasonably fitted by education, training or experience.
The two sections read together lead to the conclusion that a nonscheduled permanent disability is evaluated by taking into account the education, training, and experience of the injured worker. This determination would go beyond the doctor’s medical rating and consider the vocational impact of the permanent disability, a result I consider fair to the permanently injured worker.
Several considerations support the method that I find appropriate. First, it is fair to Joe (and similar claimants), because permanent disability usually precludes a person from working at his trade to the fullest. For example, Joe cannot work as a diesel mechanic again due to his restrictions on lifting heavy objects. In contrast, a, nonpermanent injury lacks similar consequences; the person can return to his or her usual duties and do everything he or she did prior to the injury. If Joe’s injury fell into the latter, I would agree that only a doctor’s rating should be sufficient to determine compensation.
Second, the purpose of worker’s compensation law is to “give injured workers a remedy for work place injuries in place of a right to sue an employer.” 7 Nav. R. at 68. The worker has given up important remedies; consequently, worker’s compensation law “is liberally construed in favor of the worker.” Id.; See, Industrial Comm’n. of Wisconsin v. McCartin, 330 U.S. 622, 628 (1946); Pottinger v. Industrial Comm’n. of Arizona, 490 P.2d 1232, 1236 (Ariz. App. 1974). Where a worker has suffered a permanent disability, the provisions of our worker’s compensation law should be construed to permit full recovery and, in this case, that would include considering the vocational impact of the injury.
Third, clear distinctions should be drawn in our law between scheduled injuries and nonscheduled injuries and between nonpermanent injuries and permanent injuries. An employee would then be aware of the remedies and exercise a meaningful choice between waiving legal action or not. See 15 N.T.C. § 1014 (1978).
Finally, the conclusion I reach is in accord with a growing number of jurisdictions. The modem trend is back to compensation based upon vocational impact of the injury. A. Larson, Workmen’s Compensation for Occupational Injuries and Death § 5718. It is also consistent with Navajo common law, as stated by the majority. 7 Nav. R. at 69.
For the reasons stated, I respectfully dissent.

. The majority takes the view that the language I am referring to “explains the approach to nonscheduled permanent impairments.” 7 Nav. R. at 68.1 disagree. If it explains anything, it would have to be the language immediately preceding it, which states “The award made pursuant to the schedule of benefits is the exclusive remedy.” That is consistent with Professor Larson’s explanation.


. The first sentence of section 1049(c) reads as follows: “For nonscheduled permanent impairments, a calculation of percentage of total permanent disability is made.”


. The first sentence of section 1049(c) is quoted above in footnote 2.